— In consolidated proceedings to validate and invalidate a petition designating Robert Previdi as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Republican Party as its candidate for the public office of United States Representative *102in the Third Congressional District, the appeal is from a judgment of the Supreme Court, Nassau County (Levitt, J.), dated September 2, 1992, which granted the application to invalidate and denied the application to validate.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the application to invalidate is denied, the application to validate is granted, and the Nassau County Board of Elections is directed to place the name of Robert Previdi on the appropriate ballot.
The Supreme Court found that, while two sheets of the designating petition each contained three invalid signatures, the irregularities were not the result of fraud on the part of either of the two subscribing witnesses, one of whom was the candidate. We agree that the six invalid signatures were not the result of fraud (see, Matter of Rodriguez v Harris, 51 NY2d 737, 738; Matter of O’Donnell v Ryan, 19 AD2d 781, affd 13 NY2d 885; Matter of Contessa v Power, 25 Misc 2d 93, 97; cf., Matter of Lerner v Power, 22 NY2d 767, 768; Matter of Hass v Costigan, 14 AD2d 809, 810, affd 10 NY2d 889). Therefore, we find that the court improperly struck the two pages on which the signatures appear. Only the invalid signatures should have been stricken, leaving the candidate with 628 signatures, three more than the required 625 (see, Matter of Ferraro v McNab, 96 AD2d 917, affd 60 NY2d 601; Matter of Cole v Winfield, 201 Misc 1049, 1052, affd 280 App Div 883, affd 304 NY 721). Mangano, P. J., Thompson, Sullivan, Lawrence and Pizzuto, JJ., concur.